Filed 8/29/22 Marriage of Rodgers CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In the Marriage of SOLOMON
 RODGERS and YVONNE M.
 RODGERS.

 SOLOMON RODGERS,                                                     D079456

           Respondent,

           v.                                                         (Super. Ct. No. DN178794)

 YVONNE M. RODGERS,

           Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Matthew Brower, Judge. Reversed.
         The Appellate Law Firm and Berangere Allen-Blaine for Appellant.
         Goldberg Jones and Siobhan H. Curley for Respondent.
         Yvonne M. Rodgers (Mother) appeals a change of custody order
granting Solomon Rodgers, Jr., (Father) physical custody of their two younger
children, L.R. and A.R. She contends the court abused its discretion by
engaging in an analysis of the best interests of the children without first
finding a substantial change in circumstances that made it essential to the
welfare of the children to change the custody arrangement. We agree, and we
accordingly reverse.
              FACTUAL AND PROCEDURAL BACKGROUND
      Mother and Father share three children, S.R., L.R., and A.R., who
were 16, 12, and 8 years old respectively at the time of the hearing. An
October 29, 2018 custody order granted parents joint legal custody and
granted physical custody of S.R. to Father and physical custody of L.R. and
A.R. to Mother. Father had visitation with L.R. and A.R. on the first, third,
and any fifth weekend from Friday night to Sunday night. Father also had
visitation for half of summer, alternating holidays, and two weeks of vacation
each year.
      On May 5, 2021, Father filed a request for order to change the custody
arrangement so that he would have physical custody of L.R. and A.R., and his

child support payment would be reduced.1 Other than the proposed
visitation for Mother on the second and fourth weekends of each month, half
the summer, alternating holidays, and two weeks of vacation, he asked for
the children to remain in his care at all times.
      In his supporting declaration, Father explained L.R. told him in
February 2021 that she was under stress from playing a “parental role” at
Mother’s house; she was expected to get ready for school and also help her
sibling A.R. log into Zoom and assist with his day-to-day activities. Father
reported that L.R. told him there was lack of structure in Mother’s home,
giving as an example that they must take their clothes from a clean pile of
laundry in their room until the pile is gone. Father also explained that L.R.’s


1     Father’s request does not seek a move-away order or seek any changes
to custody of S.R.
                                        2
grades suffered; and she was earning F’s in English and in literature, D’s in

math and science, and a zero credit in physical education.2 L.R. had a total

of 69 absences from seven classes,3 which Father asserted demonstrated a
lack of educational and emotional support under Mother’s care.
      Father reported that A.R. has an Individualized Education Plan (IEP).
Mother said A.R. was diagnosed with a learning disability and potentially
autism but refused to share those records with Father when requested.
      Father told the court there had been multiple reports to child welfare
services regarding the quality of Mother’s care of children, but he declined to
provide any details and asked the court to subpoena the records.
      Father also said he was concerned about Mother’s mental well-being
because of statements she made to him, such as, “My kids are my oxygen.”
      In his declaration, Father contrasted Mother’s parenting with his own.
He facilitates L.R.’s monthly orthodontic appointments. When Mother failed
to take A.R. for a needed hearing test or to purchase eye-glasses for the
children, he handled those needs. Father further detailed his involvement in
L.R.’s education, explaining he communicates directly with her teachers and
helps her catch up on schoolwork to help improve her grades.
      The custody dispute came for hearing on August 10, 2021. The court
heard testimony from Father, Mother, and S.R., as well as Mother’s friend,


2      It is unclear whether the court considered the documentary evidence
attached to the petition. The court told the parties there were no exhibits
formally admitted, so it was strictly limiting the evidence to the testimony of
the witnesses it heard. The records for L.R.’s grades are an undated print-
out from the internet and that the progress grades for physical education and
science differ in appearance from the other subjects.
3     The record shows 18 absences in journalism, 12 absences in English,
12 absences in science and physical education, and five absences each in
math, literature, and social studies.
                                       3
Richard Lovato, Jr. Father’s testimony was consistent with the information
he provided in declarations, including his descriptions of his involvement in
the children’s medical and orthodontic care. He was motivated to seek a
change in custody because L.R. was asking to live with him, but Mother
would not let her. He believed L.R. wanted to live with him because Mother’s
living space is smaller and L.R. shares a room with an older sister, does her
own laundry unsupervised, and has clothes in the middle of the floor. He
believed there was no help with homework and L.R. had to help care for her
younger brother; she just did not want to live with Mother.
        Father also testified that his home was big enough for all the children
to have their own rooms; L.R. would be able to start gymnastics and A.R.
would be able to start baseball, and he and his wife would help their children
with their education. He already was helping L.R. with homework on the
weekends, which they would scan to submit to teachers. He described
himself as structured and rigid, with set bedtimes and supervision, in
contrast to Mother’s style, which is “very loose” because she has her own
schoolwork to do and she tries to be “their friend.” He noted that Mother
struggles financially; Father buys the children clothes and takes care of their
medical needs. He admitted these same concerns had been ongoing since
2012.
        When pressed, Father told the court he wanted the change in custody
so that he could work more closely on their educational needs and their
mental health, but also because financially he could support them; clothing is
always an issue, and he would provide more supervision. He said, “Just
overall in general[,] their wellbeing. But education[ ] and their healthcare
[are] my . . . reasons.”




                                        4
      Father knew A.R. had an IEP, but he could not remember how many
IEP meetings he attended since 2017, if any. He testified he was not sure if
he was ever made aware of those meetings.
      Mother testified that Father’s contact information was on all school
records. She tried to secure therapy for L.R. during the pendency of the
divorce, but Father refused the therapists she selected. A.R. receives services
through the Regional Center, packaged with his IEP, focusing on speech, fine
motor skills, and social interactions.
      Mother blamed Father for losing her job because he refused to watch
the children while she underwent training for work. Before the divorce was
final, father stopped paying her rent and she was evicted, so she lived in her
car for a year and a half with the children. She also spent some time living

with her mother-in-law and her sister.4
      She also explained she had been furloughed from YMCA for about a
year and a half because of COVID. Before that job, in which she worked
doing in-home respite care, she was a military youth counselor. The YMCA
terminated her employment two months before the hearing. She believed
Father was seeking custody of the children because he had just bought a
home in Temecula and he did not want to pay as much in child support.
      Mother testified that L.R. was doing average to very well in school until
COVID. Because she and Father sometimes split weeks over holiday weeks,
sometimes when L.R. was with him, she was not doing homework, and she
fell behind. Mother asked Father to make sure he would help L.R. with
homework.




4    These events all predated the final custody order. Mother’s living
arrangements stabilized by 2015.
                                         5
      Mother had ensured A.R. was getting services since he was about three
years old; she enrolled A.R. in after school programs with art shows and field
trips and other social activities. She also had a nanny who worked with A.R.
She attended all of A.R.’s IEP meetings and secured A.R. an In-Home
Supportive Services (IHSS) program approval.
      During COVID, they shared the children every other week for a
particular month, and in November, Father kept the children for a couple
weeks, but other than that, L.R. and A.R. were with Mother.
      Mother felt that Father used his financial status to sway the children
by telling them he would provide them with their own rooms, all the toys
they wanted, a pool to play in, and travel to other countries.
      Mother told the court she loved her children passionately, and she said,
“my children are my heart,” and “[t]hey are my oxygen because I love them.”
Mother admitted she said Father was trying to kill her when he brought the
custody motion, but she meant he was causing her anxiety, and she made the
comment metaphorically.
      S.R. testified that after his father took custody, he attended New
Mexico Military Institute, where he did not perform well. Then he
transferred to Escondido Charter High School for his ninth and tenth grade
years. He did pretty well there academically, which he attributed to the
flexibility of the program because he could choose which days to attend in
person as well as the pace of the work and overall workload. He said Father
makes sure he completes his homework, and Mother also tries to make sure
he keeps his grades up by checking grades and the work he submits.
      He would prefer to live with his Mother because of the convenience of
being near schools, and because he prefers her neighborhood and likes being
with his siblings. He said he dislikes some of the structure at his father’s


                                       6
house, like waking up at the same time each day no matter what, and
working during the same times every day, even on days off. He said he
thinks his parents could do better at communication and not arguing.
      Richard Lovato, Jr., testified regarding his observations of the parents’
exchanges of the children. He also testified that he saw A.R. upset with
Father for cutting his hair, noting that any drastic change can “set off” a child
with autism.
      Following arguments by the attorneys, the court addressed the factors

outlined in In re Marriage of Burgess5 and Marriage of LaMusga6 because
Father planned to move the children out of the county. When it addressed
the seventh Burgess factor, the court turned to the reason for the proposed
move: “The father is proposing this move so that the children could have
their educational needs more fully addressed.” The court also referenced the
need for clothing and L.R.’s mental health. It concluded the eight factors that
go toward a move-away were supported. Then it went through the four
LaMusga factors. It concluded it would grant the move-away request. It
wanted to keep the siblings together.
      The court ordered the parents to share legal custody. It awarded
Father primary legal custody to select the children’s school location in the
event of a disagreement between him and Mother and stated, “Once that
school location is decided the mother has coequal legal custody rights . . . .”
      The written order provides that “[t]he children shall primarily reside
with the father.” It also states, “The mother . . . shall care for the children all
but the first weekend of each month from Friday at [5:00] [p.m.] to Sunday at


5     In re Marriage of Burgess (1996) 13 Cal.4th 25 (Burgess).
6     Marriage of LaMusga (2004) 32 Cal.4th 1072 (LaMusga).

                                         7
[7:00] [p.m.] [¶] . . . The child shall be in the father’s care at all other times

not specified.”7 The order also provides that “[s]hould mother relocate her
primary residence to the children’s community[,] the physical custody
arrangement of the children will be a week on and a week off rotation
between the parents with the exchanges occurring on Fridays at 7:30 p.m.” It
retained the holiday, summer, and vacation visitation schedule that had been
in place.
      The court commented that the reason for its legal custody decision
turned on the poor coparenting practices and in particular “the poor grades
that children had when primarily in the care of their mother.” It noted that
“[w]hether the cause of those poor grades stemmed from COVID or
alternatively predated COVID was a little difficult to discern, but I think it’s
probably the latter. And the reason I say that is because [S.R.]’s grades were
failing grades even before COVID. So it makes it more likely in my view that
L.R.’s grades also were slipping and her performance in school was slipping
similar to her brother’s [pre-COVID].”
      The court also said that the parenting environment at Mother’s was not
very structured, which “created in all likelihood a detrimental effect on the
children’s grades.” The court told the parties that having “a little bit less
structure from time to time” was acceptable, but there is “a need for parents
to encourage through structure of their children to succeed in school. And so



7     The language of the written order appears internally contradictory.
Although it states the children shall primarily reside with Father, it also
states Mother shall care for the children at all times other than the first
weekend of the month. It appears the court intended to award primary
physical custody to Father at all times other than the weekends, and Mother
was to care for the children all weekends other than the first weekend of each
month. However, that is not what the order says.
                                         8
I think we need to empower that to occur, and the best way I see as being
able to do that is from the legal custody that I put in place.”
      The court stayed the move-away order for 30 days, but the legal
custody order was effective as of the date of the hearing.
      Mother appealed on September 8, 2021.

                                  DISCUSSION
                               A. Legal Principles
      In an initial custody determination, the court applies a “ ‘best interest’ ”
analysis, which gives the court wide discretion to choose a parenting plan in
the best interests of the children based on all the circumstances.
(Ragghanti v. Reyes (2004) 123 Cal.App.4th 989, 996 (Ragghanti); Fam.

Code,8 § 3040, subd. (a).) Once an arrangement has been deemed by the
court to be in the best interest of the child, the court should not revisit that
analysis. Instead, the custodial arrangement should be maintained unless
there is a significant change in circumstances indicating a different
arrangement would be in the child’s best interest. (Burgess, supra, 13
Cal.4th at p. 38.)
      Accordingly, “ ‘[o]rdinarily, after a judicial custody determination, the
noncustodial parent seeking to alter the order for legal and physical custody
can do so only on a showing that there has been a substantial change of
circumstances so affecting the minor [children] that modification is essential
to the [children]’s welfare. [Citation.] As we have explained: “The [changed
circumstance] rule requires that one identify a prior custody decision based
upon circumstances then existing which rendered that decision in the best
interest of the child. The court can then inquire whether alleged new



8     Further undesignated statutory references are to the Family Code.
                                     9
circumstances represent a significant change from preexisting circumstances,
requiring reevaluation of the child’s custody.” ’ ” (In re Marriage of Biallas
(1998) 65 Cal.App.4th 755, 761 (Biallas).) Thus, when a noncustodial parent
seeks a change in custody, he or she must offer “proof that, due to a
substantial change in circumstances, it would be in the best interest of the
child to change the custody order.” (Id. at p. 759, citing Burgess, supra, 13
Cal.4th at pp. 37-38.)
      This test is an adjunct test that provides that the established custody
arrangement should be preserved unless a change in circumstances indicates
a different arrangement would be in the child’s best interests. (Ramsden v.
Peterson (2022) 76 Cal.App.5th 339, 344.) “The changed circumstances test
requires a threshold showing of detriment before a court may modify an
existing final custody order that was previously based upon the child’s best
interest.” (Ragghanti, supra, 123 Cal.App.4th at p. 996.) “ ‘The reasons for
the rule are clear: “It is well established that the courts are reluctant to
order a change of custody and will not do so except for imperative reasons;
that it is desirable that there be an end of litigation and undesirable to
change the child’s established mode of living.” ’ ” (Christina L. v.
Chauncey B. (2014) 229 Cal.App.4th 731, 738 (Chauncey B.).)
      Further, “[i]n a ‘move-away’ case, a change of custody is not justified
simply because the custodial parent has chosen, for any sound good faith
reason, to reside in a different location, but only if, as a result of the
relocation with that parent, the child will suffer detriment rendering it
‘ “essential or expedient for the welfare of the child that there will be a
change.” ’ ” (Burgess, supra, 13 Cal.4th at p. 38.) In move-away situations,
“the trial court has broad discretion to modify orders concerning contact and
visitation to minimize the minor children’s loss of contact and visitation with


                                         10
the noncustodial parent in the event of a move, e.g., by increasing the amount
of visitation with the noncustodial parent during vacations from school,
allocating transportation expenses to the custodial parent, or requiring the
custodial parent to provide transportation of the children to the noncustodial
parent’s home.” (Id. at p. 40; see also § 3011, subds. (a)(1) & (a)(3) [factors a
court must consider regarding effects of relocation on best interest of a
minor].) However, a custodial parent’s decision to move away is not a change
of circumstances. (Biallas, supra, 65 Cal.App.4th at p. 762.)
      We review custody and visitation for an abuse of discretion. (Burgess,
supra, 13 Cal.4th at p. 32.) “This discretion may be abused by applying
improper criteria or by making incorrect legal assumptions.” (Jane J. v.
Superior Court (2015) 237 Cal.App.4th 894, 901 (Jane J.).) “Because the trial
court must exercise its discretion in light of important policy considerations,
appellate courts are less reluctant to find an abuse of discretion when custody
is changed than when custody is originally awarded. Reversals of changed
custody orders have not been uncommon. [Citation.] This is because,
‘ “[w]hen custody continues over a significant period, the child’s need for
continuity and stability assumes an increasingly important role.” [Citation.]
This principle avoids an endless round of emotionally and financially
draining litigation in family law courts.’ ” (In re Marriage of C.T. & R.B.
(2019) 33 Cal.App.5th 87, 97.)
                                   B. Analysis
      Father was the custodial parent of S.R., and Mother had physical
custody of L.R. and A.R. Further, Father was moving away from the area
where L.R. and A.R. resided. Thus, different criteria were required for S.R.




                                        11
than for L.R. and A.R.9 With respect to L.R. and A.R., Father was required
to demonstrate there had been such a significant change from preexisting
circumstances that affected them that a change in physical custody was
essential to their welfare. (See Burgess, supra, 13 Cal. 4th at p. 38; Biallas,
supra, 65 Cal.App.4th at p. 761.) Then, after Father had met this threshold
requirement, the court could reevaluate the custody arrangement based on
the best interests of the children. (Biallas, at p. 761.)
      Mother contends Father failed to demonstrate a change in
circumstances, and the trial court failed to find one. We agree. It is unclear
from the record before us what the court concluded the changed
circumstances were that precipitated a modification to the custody
arrangement, and thus permitted a broader consideration of the children’s
best interests.
      Father’s petition alleged L.R. was under stress during virtual learning
from playing a “parental role” because she was expected to help A.R. log into
Zoom while also getting ready for school, and because there was a lack of
structure in Mother’s home, including for example, requiring L.R. to take her
clothes from a pile of clean laundry. Father also alleged L.R.’s grades
suffered, and she lacked educational and emotional support at Mother’s. He
also explained that Mother had indicated A.R. was diagnosed with a learning
disability and potential autism; Mother had taken responsibility over A.R.’s
apparent autism diagnosis, and A.R. had an IEP. However, Father does not


9     Although Father never requested an order granting him permission to
move away to Temecula, in his bid for physical custody of L.R. and A.R., the
court treated the request as having been made. Mother does not challenge
the court’s order granting Father continued physical custody of S.R. with
increased visitation for Mother. Accordingly, we do not address this issue in
our opinion. (See § 7501 [custodial parent has right to change residence of
child unless removal would prejudice child’s rights or welfare].)
                                        12
articulate any specific, substantial change in circumstances of Mother’s
parenting or home structure since the initial custody award. He admitted at
the hearing that his concerns were the same he had since 2012, well before
the custody order was entered in 2018.
      Father’s appellate brief references “various changes of circumstance,”
including educational, physical, and mental needs that were remaining
unmet under Mother’s care. He argues the court made “an inherent finding
as to the [changed circumstance] requirement,” and he ultimately contends
he met his burden because he “demonstrated the threshold showing of
detriment to request a modification order.” However, this does not clarify for
us what constituted the changed circumstance.
      It could be L.R.’s poor grades, as the court stated L.R.’s grades were
“slipping.” However, there is no information in the record showing L.R.’s
performance had changed from the time custody was awarded initially, and
Mother denied the claim. Further, the court also explained it could not tell if
L.R.’s grades were the result of changes to the learning environment due to
COVID or if poor grades predated COVID. Because there is no information
in the record showing L.R.’s performance had changed, or any information
regarding A.R.’s performance in school at all, we cannot be certain this
signified “ ‘ “a significant change from preexisting circumstances, requiring
reevaluation of the child’s custody.” ’ ” (Biallas, supra, 65 Cal.App.4th at
p. 761.)
      Even if L.R.’s grades properly constitute a change in circumstance, that
says nothing about A.R.’s situation. Perhaps the changed circumstance for
A.R. is the autism diagnosis. However, Father does not point us to any
evidence in the record that A.R.’s autism diagnosis meant a custody
modification was essential to his well-being. Mother was ensuring A.R. was


                                       13
receiving services, had attended all his IEP meetings, and procured IHSS
approval.
      The court’s discussion of legal custody does not elucidate its reasoning
regarding the finding of a changed circumstance. The court never uses the
words “changed circumstance” in its discussion or order. It told the parties
that “the reason for the legal custody decision [it] made . . . turned more
on . . . the poor coparenting practices that have been exercised by these
parents, and in particular the poor grades that children had when primarily
in the care of their mother.” It is not clear if this explanation refers to its
decision to award Father primary legal custody to select the children’s school
locations in the event of a disagreement, or if the court misspoke and
intended to articulate a reason for changing primary physical custody from
Mother to Father.
      The court’s custody order itself likewise provides no clarity. The court
ordered the parties to share physical custody with one week on and one week
off if Mother were to relocate her primary residence to the same physical
community as Father. This suggests that Mother’s lack of structure may not
have been a “changed circumstance[ ]” that was so detrimental to L.R.’s and
A.R.’s well-being that it was essential to their welfare that custody be
changed. (See Ragghanti, supra, 123 Cal.App.4th at p. 996; see also
Chauncey B., supra, 229 Cal.App.4th at p. 738.)
      As our discussion of various possibilities here demonstrates, it is
difficult to tell whether the court applied the appropriate threshold test at all.
Its failure to properly identify and evaluate the changed circumstances before




                                        14
addressing the factors detailed in LaMusga, supra, 32 Cal.4th 1072 and

Burgess, supra, 13 Cal.4th at p. 32, constitutes an abuse of discretion.10 (See
Jane J., supra, 237 Cal.App.4th at p. 903.)
                                DISPOSITION
      The August 10, 2021 custody order that adopts the Family Court
Services report dated July 29, 2021 with modifications and awards Father
primary physical custody of L.R. and A.R. is reversed. Mother is awarded her
costs on appeal.




                                                      HUFFMAN, Acting P. J.

WE CONCUR:




DO, J.




BUCHANAN, J.




10    Mother contends separately, in connection with her request for judicial
notice, that it was error to grant Father’s request for primary physical
custody because he now faces criminal charges in a different matter. We
deny Mother’s request for judicial notice, as it regards matters that were not
before the court at the time of its custody decision.
                                      15